              Case 2:18-cv-01543-JLR Document 164 Filed 05/13/19 Page 1 of 3




 1                                                        THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   BOMBARDIER INC.,                                No. 2:18-cv-1543 JLR

10                        Plaintiff,                 DECLARATION OF MARY Z. GASTON IN
                                                     SUPPORT OF DEFENDANT MITSUBISHI
11   v.                                              AIRCRAFT CORPORATION’S MOTION
                                                     TO FILE UNDER SEAL
12   MITSUBISHI AIRCRAFT
     CORPORATION, MITSUBISHI                         NOTE ON MOTION CALENDAR:
13   AIRCRAFT CORPORATION AMERICA,
     INC., et al.,                                   May 31, 2019
14
                          Defendants.
15

16

17

18          Mary Z. Gaston declares as follows:

19          1.      I am a partner in the law firm of Perkins Coie LLP and counsel for Defendant

20   Mitsubishi Aircraft Corporation Japan (“MITAC”) in this action. Unless otherwise stated, I make

21   this declaration based on personal knowledge of the events and matters described herein or

22   information provided to me by MITAC.

23          2.      In previous filings, MITAC submitted its filings to Bombardier before filing,

24   Bombardier proposed redactions based on information it claims is confidential, and MITAC filed

25   a redacted version to the public docket and an unredacted version under seal.

26

      GASTON DECLARATION ISO MOTION TO SEAL BY                                Perkins Coie LLP
      MITSUBISHI AIRCRAFT CORPORATION                                   1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
      (NO. 2:18-CV-1543 JLR) – 1                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 164 Filed 05/13/19 Page 2 of 3




 1          3.      However, because MITAC had one week to respond to Bombardier’s updated

 2   motion for a preliminary injunction, the parties agreed there was not sufficient time to utilize the

 3   same process for this filing.

 4          4.      Thus, pursuant to Local Rule 5(g)(1)(A) and (3)(A), the parties met and conferred

 5   to reach an agreement on filing MITAC’s response. This discussion took place on the telephone

 6   on May 10, 2019 and the primary participants were John Whitaker with Christensen O'Connor

 7   Johnson Kindness PLLC (on behalf of Bombardier) and Mary Gaston with Perkins Coie LLP (on

 8   behalf of MITAC America).

 9          5.      The parties agreed that MITAC would move to file its brief in opposition and

10   supporting declarations under seal in their entirety on May 13, 2019, in compliance with the

11   Court-ordered deadline. Bombardier would then have three days to use its best efforts to redact

12   any information it claims is confidential and send a redacted copy to MITAC. MITAC would file

13   a redacted copy with this Court on May 17, 2019.

14

15          I declare under penalty of perjury under the laws of the United States that the foregoing is

16   true and correct.

17

18          Executed this 13th day of May.

19

20                                                 s/ Mary Z. Gaston

21                                                 Mary Z. Gaston

22

23

24

25

26

                                                                                Perkins Coie LLP
     GASTON DECLARATION ISO MOTION TO SEAL                                1201 Third Avenue, Suite 4900
     BY MITSUBISHI AIRCRAFT CORPORATION                                      Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     (NO. 2:18-CV-1543 JLR)                                                    Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 164 Filed 05/13/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on May 13, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5
            DATED this 13th day of May 2019.
 6

 7
                                                         s/ Mary Z. Gaston
 8                                                       Mary Z. Gaston, WSBA No. 27258
                                                         Perkins Coie LLP
 9                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
10                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
11                                                       E-mail: mgaston@perkinscoie.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                    Perkins Coie LLP
      (NO. 2:18-CV-1543 JLR) – 1                                          1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
